UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-2407


CERES MARINE TERMINALS, INC.,

                Petitioner,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; ANTHONY K. WALLACE; TARTAN
TERMINALS,    INCORPORATED;  AMERICAN   LONGSHORE   MUTUAL
ASSOCIATION, LTD.,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(14-0124; 14-0124A)


Submitted:   July 31, 2015                   Decided:   August 13, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lawrence P. Postol, SEYFARTH SHAW, L.L.P., Washington, D.C., for
Petitioner.    Heather H. Kraus, SEMMES, BOWEN, and SEMMES,
Baltimore, Maryland; Patrick Marlin Wysong, BERMAN, SOBIN,
GROSS, FELDMAN & DARBY, LLP, Lutherville, Maryland; Kathleen
Kim, Mark A. Reinhalter, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ceres Marine Terminals, Inc., seeks review of the Benefits

Review Board’s decision and order affirming the administrative

law judge’s (“ALJ”) order finding that Ceres is the employer

responsible for payment of temporary total disability benefits

to Anthony K. Wallace, pursuant to 33 U.S.C. §§ 901-950 (2012).

Our review of the record discloses that the ALJ and the Board

applied the proper legal standard, and the ALJ’s decision is

based   upon    substantial    evidence.      Accordingly,     we    deny   the

petition for review.       We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                           PETITION DENIED




                                       2